DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
A claim directed to a recording medium storing a program is non-statutory, where the recording medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0170327).
Regarding claim 1, Lee discloses a vehicle control device, comprising: 
a recognition unit 143 that recognizes an object in the periphery of an own vehicle, 
a road information acquisition unit (S 185) that acquires road information in the periphery of the own vehicle, and 
an alarm control unit 150 that causes an alarm device 160 to give an alarm (true option, claim 1) when the object recognized by the recognition unit exists in a predetermined region set with reference (paragraph 205) to a position of the own vehicle (S 187, claim 1), 
wherein the alarm control unit 150 does not give the alarm (false option, claim 1) regarding the object when at least part of the object existing in the predetermined region recognized by the recognition unit exists outside a road from a boundary of the road where the own vehicle acquired by the road information acquisition unit exists (p. 207, p. 224).
Regarding claim 2, Lee discloses wherein the road information acquisition unit acquires an own lane on which the own vehicle travels and included in the road, and an adjacent lane adjacent to the own lane (figure 7), and the alarm control unit 150 gives the alarm when at least part of the object existing in the predetermined region recognized by the recognition unit exists in the adjacent lane acquired by the road information acquisition unit (figure 7, p. 212).
Regarding claims 3-4, Lee discloses wherein  the alarm control unit 150 gives the alarm when the object existing in the predetermined region recognized by the recognition unit exists within a predetermined distance from a lane marker of the own lane on which the own vehicle travels and included in the road acquired by the road information acquisition unit (figure 7, p. 151, p. 188). 
Regarding claims 5-6, Lee discloses wherein the recognition unit 143 recognizes, among objects in the periphery of the own vehicle, an object having a recognition reliability equal to or less than a threshold value or an object whose first recognized position is within a predetermined distance from the own vehicle as an uncertain object (p. 216, p. 220), and the alarm control unit 150 does not give the alarm (claim 1) regarding the object when the object existing in the predetermined region and inside the road from the boundary of the road where the own vehicle exists is an uncertain object that has not been recognized continuously for a predetermined time or longer (p. 116, p. 241).
Regarding claims 7-8 , Lee discloses wherein the recognition unit 143 recognizes the object as an obstacle when at least part of the object existing in the predetermined region exists outside the road from the boundary of the road where the own vehicle exists (figure 10), and the alarm control unit 150 gives the alarm regarding the object when at least part of the object recognized as an obstacle in a previous cycle exists in an adjacent lane or the object exists within a predetermined distance from the own lane (p. 151, 188).
Regarding claims 9-10, Lee discloses wherein the alarm control unit 150 does not give the alarm regarding the object when an object that is not recognized as an obstacle in a previous cycle exists outside a second lane marker when viewed from the own vehicle (figure 10). 
Regarding claim 11, Lee discloses a vehicle control method, comprising: 
a computer 150 recognizing 143 objects (figure 4, p. 155) in the periphery of an own vehicle, 
acquiring road information in the periphery of the own vehicle (S 185), 
causing an alarm device 160 to give an alarm (claim 1) when the object recognized exists in a predetermined region set with reference (p. 205) to a position of the own vehicle (S 187, claim 1), and 
not causing the alarm (claim 1) regarding the object when at least part of the object existing in the predetermined region exists outside a road from a boundary of the road where the own vehicle exists (p. 207, 224).
Regarding claim 12, Lee discloses a non-transitory computer readable medium having stored thereon a program causing a computer 150 (figure 4, p. 155) to recognize 143 objects in the periphery of an own vehicle,  
acquire road information (S 185) in the periphery of the own vehicle, 
cause an alarm device 160 to give an alarm (claim 1) when the object recognized exists in a predetermined region set with reference (p. 205) to a position of the own vehicle (s 187, claim 1), and not cause the alarm (claim 1) regarding the object when at least part of the object existing in the predetermined region exists outside a road from a boundary of the road where the own vehicle exists (p. 207, p. 224). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimotani, Oyama, Johnson, and Tokimasa disclose vehicle control systems. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
October 22, 2022